Filed 8/23/22 In re E.L. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re E.L. et al., Persons                                 B318026
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct. No.
                                                           19CCJP05620A–B)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

     Plaintiff and
Respondent,

         v.

R.H.,

     Defendant and
Appellant.
      APPEAL from an order of the Superior Court of Los
Angeles County, Ashley Price, Judge Pro Tempore. Conditionally
affirmed and remanded with directions.
      Karen B. Stalter, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, William Thetford, Deputy County
Counsel, for Plaintiff and Respondent.

               _________________________________

       R.H. (mother) appeals from an order terminating her
parental rights over her children E.L. and A.M. pursuant to
Welfare and Institutions Code section 366.26. She contends that
the termination order should be conditionally reversed and
remanded for compliance with the inquiry and notice
requirements of the Indian Child Welfare Act of 1978 (ICWA; 25
U.S.C. § 1901 et seq.) and related California statutes (Welf. &
Inst. Code, § 224 et seq.). No interested party filed a respondent’s
brief; instead, counsel for mother, minors, and the Los Angeles
County Department of Children and Family Services (the
Department) filed a joint application and stipulation for
conditional affirmance and remand to the juvenile court for
compliance with ICWA and the issuance of an immediate
remittitur.
       This case involves reversible error because the parties
agree, and we concur, there was noncompliance with the inquiry
requirements of ICWA and related California provisions. (In re
H.V. (2022) 75 Cal.App.5th 433, 438; In re Charles W. (2021) 66
Cal.App.5th 483, 489.) The Department failed to inquire about




                                 2
Indian heritage with any of the following: maternal uncles and
maternal grandfather; two maternal aunts who cared for the
minors during the dependency proceedings, one of whom was the
prospective adoptive parent; and A.M.’s paternal cousin and
paternal uncle who were living with the family at the time the
children were detained. Further, the court did not ask father
D.M., who submitted an ICWA-020 form, about any Indian
heritage. After reviewing the entire record, we find that the
statutory requirements set forth at Code of Civil Procedure
section 128, subdivision (a)(8) for a stipulated reversal have been
satisfied here. (In re Rashad H. (2000) 78 Cal.App.4th 376, 379–
382.)

                         DISPOSITION

      The juvenile court’s January 19, 2022, order terminating
mother’s parental rights under Welfare and Institutions Code
section 366.26 is conditionally affirmed and remanded for
proceedings required by this opinion. The court shall order the
Department to make reasonable efforts to interview at least
father D.M. and available extended paternal relatives about the
possibility of the children’s Indian ancestry and to report on the
results of the Department’s investigation. Nothing in this
disposition precludes the court from ordering additional inquiry
of others having an interest in the children. Based on the
information reported, if the court determines that no additional
inquiry or notice to tribes is necessary, the order terminating
mother’s parental rights is to be reinstated. If additional inquiry
or notice is warranted, the court shall make all necessary orders
to ensure compliance with ICWA and related California law.




                                 3
     The remittitur shall issue forthwith.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         KIM, J.



We concur:




             BAKER, Acting P. J.




             MOOR, J.




                                4